On Motion for Rehearing
In his brief in support of appellee’s application for rehearing, counsel complains that in our opinion we did not show that the plaintiff below testified that he had left instructions with his brother, Mr. Gerald Ridgeway, and with Mr. Wood, as to the work to be done with the pay loader. Nor did we show specifically that Mr. Gerald Ridgeway testified that Mr. Wood had the entire supervision of everyone on the job at the house being erected by the appellant.
We think that in our opinion conclusions to be drawn from the effect of the above facts were clearly set forth, though the facts themselves were’not detailed. However, in deference to counsel we extend this opinion to include the details.
‘ We cannot see that they can operate in any material way to alter our conclusions, which were reached upon facts set forth, which in substance contained the same ultimate facts as shown in the testimony of the plaintiff below, and of Mr. Gerald Ridgeway, as above shown.
Application overruled.